*1030Order unanimously affirmed, without costs. Memorandum: Despite the delay in seeking to amend the complaint, Special Term did not abuse its discretion in granting the application. Plaintiff states a reasonable ground for the amendment. In the amended complaint the same basic facts are alleged as are contained in the original complaint, and defendant does not show that it will be prejudiced thereby. (Appeal from order of Onondaga Supreme Court —amend complaint.) Present—Cardamone, J. P., Simons, Mahoney, Dillon and Witmer, JJ.